           Case ME/2:20-cv-00014 Document 4 Filed 01/27/20 Page 1 of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: HOTEL INDUSTRY SEX TRAFFICKING
LITIGATION                                                                       MDL No. 2928

                                 MAJOR DEFICIENCY LIST


The following deficiency is considered MAJOR:

Pleading No. 225 is out of time. Briefing in the matter closed on January 10, 2020.

(See Doc. No. 201 (“Parties in any potential tag-along action may file an Interested Party
response, but must do so promptly, and in any event, no later than the Thursday prior to the
hearing session at which the motion for transfer is to be heard by the Panel.”)).

See Panel Rule 6.3.




                                                            FOR THE PANEL:



                                                            John W. Nichols
                                                            Clerk of the Panel
